DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 17854677 filed on 06/30/2022. Claims 1, 10 and 16 are independent claims. Claims 1-20 have been examined and are pending in this application. This Office Action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Specification Summary missing. Appropriate correction is required. See MPEP § 608.01(a).

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,409,912. They are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,409,912.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application are anticipated by claims 1-20 of the US Patent No. 11,409,912, respectively (refer to the comparison table below for detail).

Instant Application 17854677
US patent No. 11,409,912
Claim 1. A device, comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving an identity bridge file comprising records from a service provider, 
wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of a household of the customer, and an address location code of an address of the customer, 




wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; 



















securing a usage record of a data usage log, wherein the usage record includes a unique usage identifier,
wherein the securing comprises replacing the unique usage identifier found in a cross-reference table with a matching tokenized identifier, resulting in a secured usage record; 
providing the secured usage record to a data engineering data processing center; 
receiving reprocessed usage records from the data engineering data processing center; 
replacing the matching tokenized identifier in each of the reprocessed usage records with a destination identifier; and 
providing the reprocessed usage records to the service provider.
Claim 1. A device, comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
receiving an identity bridge file comprising records from a service provider, 
wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of a household of the customer, and an address location code of an address of the customer, 

wherein either code does not yield underlying respective information, and

wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; 

determining whether the one or more encrypted service identifiers, the customer location code, or the address location code of a record of the identity bridge file and a corresponding tokenized identifier exists in a cross-reference table;
responsive to a determination that the corresponding tokenized identifier does not exist in the cross-reference table: 
a) generating a new tokenized identifier for the customer; and 
b) adding a new record for the customer to the cross-reference table comprising the new tokenized identifier, the customer location code, the address location code, and the one or more encrypted service identifiers; 

securing a usage record of a data usage log, wherein the usage record includes a unique usage identifier,
wherein the securing comprises replacing the unique usage identifier found in the cross-reference table with a matching tokenized identifier, resulting in a secured usage record; 
providing the secured usage record to a data engineering data processing center; 
receiving reprocessed usage records from the data engineering data processing center; 
replacing the matching tokenized identifier in each of the reprocessed usage records with a destination identifier; and 
providing the reprocessed usage records to the service provider.

Claim 10. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving an identity bridge file comprising records from a first service provider, 
wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of the customer, and an address location code of the customer, 
wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; 


















securing usage records of a data usage log of the first service provider,
wherein the usage records include a unique usage identifier, 
wherein the securing comprises replacing the unique usage identifier found in a cross-reference table with a matching tokenized identifier, resulting in a plurality of secured usage record tables;
providing the secured usage record tables to a data engineering data processing center; 
receiving reprocessed usage records from the data engineering data processing center; 
replacing the matching tokenized identifier in each of the reprocessed usage records with a destination identifier; and 
providing the reprocessed usage records to the first service provider.

Claim 10. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving an identity bridge file comprising records from a first service provider, 
wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of the customer, and an address location code of the customer, 
wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; 
determining whether the one or more encrypted service identifiers, the customer location code, or the address location code of a record of the identity bridge file and a corresponding tokenized identifier exists in a cross-reference table;
responsive to a determination that the corresponding tokenized identifier does not exist in the cross-reference table: 
a) generating a new tokenized identifier; and 
b) adding a new record for the customer to the cross-reference table comprising the new tokenized identifier, the customer location code, the address location code, and the one or more encrypted service identifiers; 

securing usage records of a data usage log of the first service provider,
wherein the usage records include a unique usage identifier, 
wherein the securing comprises replacing the unique usage identifier found in the cross-reference table with a matching tokenized identifier, resulting in a plurality of secured usage record tables;
providing the secured usage record tables to a data engineering data processing center; 
receiving reprocessed usage records from the data engineering data processing center; 
replacing the matching tokenized identifier in each of the reprocessed usage records with a destination identifier; and 
providing the reprocessed usage records to the first service provider.
Claim 16. A method, comprising: 
receiving, by a processing system including a processor, an identity bridge file comprising records from a service provider, 
wherein each record includes one or more encrypted service identifiers, wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; 













securing, by the processing system, usage records of a data usage log of the service provider, 
wherein the usage records include a unique usage identifier, 
wherein the securing comprises replacing the unique usage identifier found in a cross-reference table with a matching tokenized identifier, resulting in a plurality of secured usage record tables; 
receiving, by the processing system, reprocessed usage records from a data engineering data processing center; replacing, by the processing system, the matching tokenized identifier in each of the reprocessed usage records with a destination identifier; and providing, by the processing system, the reprocessed usage records to the service provider.
Claim 16. A method, comprising: 
receiving, by a processing system including a processor, an identity bridge file comprising records from a service provider, 
wherein each record includes one or more encrypted service identifiers, wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; 
generating, by the processing system, a new tokenized identifier for an unknown customer of a record in the identity bridge file, wherein corresponding one or more encrypted service identifiers for the unknown customer cannot be found in a cross-reference table; 
adding, by the processing system, a new record to the cross-reference table comprising the new tokenized identifier and the one or more encrypted service identifiers; 

securing, by the processing system, usage records of a data usage log of the service provider, 
wherein the usage records include a unique usage identifier, 
wherein the securing comprises replacing the unique usage identifier found in the cross-reference table with a matching tokenized identifier, resulting in a plurality of secured usage record tables.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20	are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (“Mattsson,” US 20150096039, published on 04/02/2015) in view of Aissi et al. (“Aissi,” US 20140052999, published on 02/20/2014)

Regarding Claim 1; 

Mattsson discloses a device, comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (par 0020; computing device capable of processing data as well as transmitting data to and receiving data [] computing device includes one or more processors, memory, storage, and networking components):
receiving an identity bridge file comprising records from a service provider (par 0019; an entity can receive sensitive data, for instance a credit card number or other account number during the course of a transaction), 
securing a usage record of a data usage log (par 0019; an entity can receive sensitive data; par 0033; the token is accessed and the sensitive data is tokenized using the accessed token to form tokenized data), 
wherein the securing comprises replacing the unique usage identifier found in a cross-reference table with a matching tokenized identifier, resulting in a secured usage record (par 0012; generation of tokenized data by querying one or more token tables mapping input values to tokens with the one or more portions of the data, and replacing the queried portions of the data with the resulting tokens from the token tables. Tokenization combined with encryption for increased security; par 0017; the dynamic token lookup table can indicate the portion of the sensitive data being replaced by the token and can map the portion to the token. DLTs can configurations provide a higher level of security; par 0025; each token table stored within the token tables storage module can include an index or identifier associated with a particular tokenization context, such as a portion of sensitive data, a time or date of tokenization request, an identity of a user); 
providing the secured usage record to a data engineering data processing center (par 0025; upon tokenizing the sensitive data, the tokenization module transmit the tokenized data to an external entity); 
receiving reprocessed usage records from the data engineering data processing center (par 0012; generation of tokenized data by querying one or more token tables mapping input values to tokens with the one or more portions of the data, and replacing the queried portions of the data with the resulting tokens from the token tables); 
replacing the matching tokenized identifier in each of the reprocessed usage records with a destination identifier (par 0012; generation of tokenized data by querying one or more token tables mapping input values to tokens with the one or more portions of the data, and replacing the queried portions of the data with the resulting tokens from the token tables; par 0017; the dynamic token lookup table can indicate the portion of the sensitive data being replaced by the token and can map the portion to the token); and 
providing the reprocessed usage records to the service provider (par 0012; generation of tokenized data by querying one or more token tables mapping input values to tokens with the one or more portions of the data, and replacing the queried portions of the data with the resulting tokens from the token tables; par 0025; upon tokenizing the sensitive data, the tokenization module transmit the tokenized data to an external entity).
Mattsson discloses identity bridge file comprising records as recited above, but do not explicitly disclose wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of a household of the customer, and an address location code of an address of the customer, wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; wherein the usage record includes a unique usage identifier. 
However, in an analogous art, Aissi discloses encrypted data system/method that includes:
wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of a household of the customer, and an address location code of an address of the customer (Aissi: par 0028; fig. 3; an encrypted data record include a sensitive data record that has been encrypted. An encrypted data record comprise one or more encrypted data fields; par 0049; primary account number field include a user's credit card number, bank account number, or any other suitable account number; par 0051; address field include a user's address. The address may be a mailing address, billing address, residential address, or any other suitable address associated with the user. The address may be represented using geographic coordinates),
wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier (Aissi: par 0028; fig. 3; an encrypted data record include a sensitive data record that has been encrypted. An encrypted data record comprise one or more encrypted data fields; par 0049; primary account number field include a user's credit card number, bank account number, or any other suitable account number);
wherein the usage record includes a unique usage identifier (Aissi: par 0028; fig. 3; an encrypted data record include a sensitive data record that has been encrypted; par 0049; primary account number field include a user's credit card number, bank account number, or any other suitable account number).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Aissi with the method/system of Mattsson to include wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of a household of the customer, and an address location code of an address of the customer, wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; wherein the usage record includes a unique usage identifier. One would have been motivated to receiving a plurality of sensitive data records comprising personal information of different users [] encrypting the sensitive data records (Aissi: abstract).

Regarding Claim 2;
The combination of  Mattsson and Aissi disclose the device of claim 1,
Aissi further discloses wherein the customer location code comprises an encrypted identifier for the household of the customer (Aissi: par 0028; fig. 3; an encrypted data record include a sensitive data record that has been encrypted. An encrypted data record comprise one or more encrypted data fields; par 0051; the address may be represented using geographic coordinates).
  One would have been motivated to receiving a plurality of sensitive data records comprising personal information of different users [] encrypting the sensitive data records (Aissi: abstract).

Regarding Claim 3;
The combination of  Mattsson and Aissi disclose the device of claim 1,
Aissi further discloses the address location code comprises an encrypted identifier for an address of the customer (Aissi: par 0028; fig. 3; an encrypted data record include a sensitive data record that has been encrypted. An encrypted data record comprise one or more encrypted data fields; par 0051; address field include a user's address. The address may be a mailing address, billing address, residential address, or any other suitable address associated with the user). 
 One would have been motivated to receiving a plurality of sensitive data records comprising personal information of different users [] encrypting the sensitive data records (Aissi: abstract).

Regarding Claim 6;
The combination of  Mattsson and Aissi disclose the device of claim 1, 
Mattsson discloses wherein a new tokenized identifier is generated from a household identifier, a device identifier, or a person identifier (Mattsson: par 0025; Each time a token is generated by the token generation module for use by the tokenization module in a subsequent tokenization operation, a token table entry is created within a DLT associated with the tokenization operation mapping the value of the portion of the sensitive data replaced by the token to the token. It should be noted that each token table stored within the token tables storage module can include an index or identifier associated with a particular tokenization context, such as a portion of sensitive data, a time or date of tokenization request, an identity of a user). 

Regarding Claim 7;
The combination of  Mattsson and Aissi disclose the device of claim 1, 
Aissi further discloses wherein the operations further comprise searching for an encrypted billing number in each row of the cross-reference table (Aissi: par 0029; fig. 3; determine encrypted data records to retrieve from a searchable encrypted database. A record for a user "John Smith" may be retrieved by providing a first searchable field index value of "5078093fdf75a673" corresponding to his name, and a second searchable field index value of "4567" corresponding to the last 4 digits of his credit card number).
   One would have been motivated to receiving a plurality of sensitive data records comprising personal information of different users [] encrypting the sensitive data records (Aissi: abstract).
Regarding Claim 8;
The combination of  Mattsson and Aissi disclose the device of claim 7,
Aissi further discloses wherein the operations further comprise searching for the customer location code and the address location code in each row of the cross-reference table (Aissi: par 0029; fig. 3; determine encrypted data records to retrieve from a searchable encrypted database; par 0051; address field include a user's address. The address may be a mailing address, billing address, residential address, or any other suitable address associated with the user. The address may be represented using geographic coordinates or any other suitable means).
  One would have been motivated to receiving a plurality of sensitive data records comprising personal information of different users [] encrypting the sensitive data records (Aissi: abstract).

Regarding Claim 9;
The combination of  Mattsson and Aissi disclose the device of claim 1, 
Mattsson further disclose wherein the processing system comprises a plurality of processors operating in a distributed processing environment (Mattsson: par 0020; fig. 1; computing device capable of processing data as well as transmitting data to and receiving data from the other modules [] each client is coupled to the network and can interact with other modules coupled to the network using software such as a web browser or other application with communication functionality).   

Regarding Claim 10;
This Claim recites a non-transitory, machine-readable medium that perform the same steps as device of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 11;
This Claim recites a non-transitory, machine-readable medium that perform the same steps as device of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  

Regarding Claim 12;
The combination of  Mattsson and Aissi disclose the non-transitory, machine-readable medium of claim 10, 
Mattsson further disclose wherein the operations further comprise: joining one or more of the plurality of secured usage record tables to create a joined secured usage record table (Mattsson: par 0012; generation of tokenized data by querying one or more token tables mapping input values to tokens with the one or more portions of the data, and replacing the queried portions of the data with the resulting tokens from the token tables. Tokenization can be combined with encryption for increased security).   



Regarding Claim 13;
The combination of  Mattsson and Aissi disclose the non-transitory, machine-readable medium of claim 12, 
Mattsson further disclose wherein the operations further comprise: replacing the matching tokenized identifier in each record of the joined secured usage record table with the destination identifier (Mattsson: par 0012; fig. 2; generation of tokenized data by querying one or more token tables mapping input values to tokens with the one or more portions of the data, and replacing the queried portions of the data with the resulting tokens from the token tables; par 0030; one of the portions of the sensitive data is used to select a token table. The clear portion is used by the tokenization module to select a token table from a set of token tables. The tokenization module can select a token table from the set of token tables using the clear portion by any suitable means. The tokenization module can match the clear segment to a table identifier); and providing the joined secured usage record table to a second service provider (Mattsson: par 0035; par 0025; upon tokenizing the sensitive data, the tokenization module transmit the tokenized data to an external entity).

 Regarding Claim 14;
This Claim recites a non-transitory, machine-readable medium that perform the same steps as device of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 15;
This Claim recites a non-transitory, machine-readable medium that perform the same steps as device of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.  

Regarding Claim 16;
This Claim recites a method that perform the same steps as device of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 17;
This Claim recites a method that perform the same steps as the non-transitory, machine-readable medium of Claim 12, and has limitations that are similar to Claim 12, thus are rejected with the same rationale applied against claim 12.  

Regarding Claim 18;
This Claim recites a method that perform the same steps as device of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  



Regarding Claim 19;
This Claim recites a method that perform the same steps as device of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Regarding Claim 20;
This Claim recites a method that perform the same steps as device of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (US 20150096039) in view of Aissi et al. (US 20140052999) and further in view of Mitchell et al. (“Mitchell,” US 20200074111, filed on 08/29/2019)

Regarding Claim 4;
The combination of  Mattsson and Aissi disclose the device of claim 1, 
Mattsson in combination with Aissi disclose all the limitations as recited above, but do not explicitly disclose wherein the secured usage record comprises no service identifiers.  
However, in an analogous art, Mitchell discloses data safe system/method that includes:
wherein the secured usage record comprises no service identifiers (Mitchell: par 0075; record that without additional information such as a patient ID, account number, entity, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mitchell with the method/system of Mattsson and Aissi to include wherein the secured usage records comprise no service identifiers. One would have been motivated to determine category of use of personal information, and/or transmitting a request for authorization to access personal information and the determined category of use associated with the request for authorization, receiving a cryptographic hash associated with a last block of a block chain and a link to the block chain stored in DFS (Mitchell: abstract).

Regarding Claim 5;
The combination of  Mattsson, Aissi and Mitchell disclose the device of claim 4,
Aissi further discloses wherein the unique usage identifier comprises an encrypted service identifier (Aissi: par 0028; fig. 3; an encrypted data record include a sensitive data record that has been encrypted; par 0049; primary account number (PAN) field include a user's credit card number, bank account number, or any other suitable account number).
    One would have been motivated to receiving a plurality of sensitive data records comprising personal information of different users [] encrypting the sensitive data records (Aissi: abstract).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W./Examiner, Art Unit 2439 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439